                     IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                            CIVIL ACTION NO.: 3:19-cv-533-RJC-DSC

BARBARA GRIFFITH, an individual,                )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             ) DEFENDANT’S MOTION TO DISMISS
                                                )     PLAINTIFF’S COMPLAINT
BANC OF AMERICA MERCHANT                        )
SERVICES, LLC,                                  )
                                                )
               Defendants.                      )

       COMES NOW Defendant Banc of America Merchant Services, LLC (hereinafter

“BAMS”), by and through its undersigned counsel, and pursuant to Rules 12(b)(1) and 12(b)(6)

of the Federal Rules of Civil Procedure and Local Rule 7.3, hereby moves the Court for an

Order dismissing this action in its entirety. For reasons as more fully explained in the

Memorandum of Law in Support of Defendant’s Motion to Dismiss Plaintiff’s Complaint, BAMS contends

that Plaintiff’s Complaint must be dismissed in its entirety because the Court lacks subject

matter jurisdiction of Plaintiff’s Retaliatory Employment Discrimination Act (hereinafter

“REDA”) claim under N.C. Gen. Stat. § 95-240 et seq. due to Plaintiff’s failure to exhaust her

administrative remedies, and for Plaintiff’s failure to state a claim for Breach of Contract or

violation of N.C. Gen. Stat. § 95-25.1 et seq. known as North Carolina’s Wage and Hour Act

(hereinafter “NCWHA”). Therefore, Defendant respectfully requests that Plaintiff’s Complaint

should be DISMISSED WITH PREJUDICE.

        Respectfully submitted this the 12th day of November, 2019.




                                                1

       Case 3:19-cv-00533-RJC-DSC Document 8 Filed 11/12/19 Page 1 of 4
                                   JACKSON LEWIS P.C.


                             BY:
                                   H. BERNARD TISDALE III
                                   N. C. State Bar No. 23980
                                   JOSHUA R. ADAMS
                                   N. C. State Bar No. 49038
                                   Attorneys for Defendant
                                   525 N. Tryon Street, Suite 1600
                                   Charlotte, NC 28202
                                   Telephone: (704) 331-3984
                                   Bernard.Tisdale@jacksonlewis.com
                                   Joshua.Adams@jacksonlewis.com




                               2

Case 3:19-cv-00533-RJC-DSC Document 8 Filed 11/12/19 Page 2 of 4
                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                          CIVIL ACTION NO.: 3:19-cv-533-RJC-DSC

  BARBARA GRIFFITH, an individual,                      )
                                                        )
                  Plaintiff,                            )
                                                        )
   vs.                                                  )
                                                        )
                                                                    CERTIFICATE OF SERVICE
  BANC OF AMERICA MERCHANT                              )
  SERVICES, LLC,                                        )
                                                        )
                  Defendants.                           )
                                                        )
                                                        )

         The undersigned certifies that on November 12, 2019, a copy of Defendant’s Motion to

Dismiss Plaintiff’s Complaint, along with supporting memorandum of law, was electronically filed

with the Clerk of the Court, using Court’s CM/ECF electronic service system, which will send

notification of such filing as follows:


   STRIANESE HUCKERT, LLP                                             CREED & HALL
          Tamara L. Huckert                                          Dennis A. Creed, III*
         Christopher Strianese                                     Florida Bar No. 0043618
          N.C. Bar No. 46918                                           Bradley R. Hall*
    Charlotte, North Carolina 28205                                13043 W. Linebaugh Ave.
         Tamara@strilaw.com                                            Tampa, FL 33626
          Chris@strilaw.com                                      Dcreed@creedlawgroup.com
                                                                  Bhall@creedlawgroup.com
                                                             *Pro Hac Vice Application to be Submitted
                                          Attorneys for Plaintiff




                                                    3

         Case 3:19-cv-00533-RJC-DSC Document 8 Filed 11/12/19 Page 3 of 4
                                  JACKSON LEWIS P.C.


                           BY:    /s/ H. Bernard Tisdale III
                                  H. BERNARD TISDALE III
                                  N. C. State Bar No. 23980
                                  JOSHUA R. ADAMS
                                  N. C. State Bar No. 49038
                                  Attorneys for Defendant
                                  525 N. Tryon Street, Suite 1600
                                  Charlotte, NC 28202
                                  Telephone: (704) 331-3984
                                  Bernard.Tisdale@jacksonlewis.com
                                  Joshua.Adams@jacksonlewis.com




Case 3:19-cv-00533-RJC-DSC Document 8 Filed 11/12/19 Page 4 of 4
